UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5045



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD AARON MCCRAY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-03-602)


Submitted:   September 30, 2005           Decided:   November 3, 2005


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., Marcia O. Wright, BYNUM & JENKINS,
P.L.L.C., Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Patricia T. Giles, Steven D. Mellin,
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard Aaron McCray appeals his conviction, pursuant to

a guilty plea, for one count of bank robbery in violation of 18

U.S.C. § 2113(a) (2000).   McCray was sentenced to seventy-eight

months’ imprisonment and $5391 in restitution.

          On appeal, McCray asserts the district court erred by

failing to adequately inquire into his competency.    Because McCray

did not object during the plea colloquy or seek to withdraw his

plea in the district court, this court’s review is for plain error.

United States v. Vonn, 535 U.S. 55, 59 (2002).        Consequently,

McCray must show (1) error; (2) that was plain; (3) that affected

his substantial rights; and (4) the error seriously affected the

fairness, integrity, or public reputation of judicial proceedings.

Id. at 62-63; United States v. Olano, 507 U.S. 725, 732 (1993).   To

establish that his substantial rights were affected, McCray must

demonstrate that absent the errors, he would not have entered his

guilty plea.   United States v. Martinez, 277 F.3d 517, 524 (4th

Cir. 2002).

          “Before a court may accept a guilty plea, it must ensure

that the defendant is competent to enter the plea.”   United States

v. Damon, 191 F.3d 561, 564 (4th Cir. 1999).          The test for

competency is “whether [the defendant] has sufficient present

ability to consult with his lawyer with a reasonable degree of

rational understanding--and whether he has a rational as well as


                              - 2 -
factual understanding of the proceedings against him.”              Dusky v.

United States, 362 U.S. 402 (1960).           “As in any criminal case, a

competency determination is necessary only when a court has reason

to doubt the defendant's competence.”           Godinez v. Moran, 509 U.S.

389, 401 n.13 (1993).      The record reflects that McCray was found

competent in two mental evaluations, and that he was responsive and

coherent during the plea hearing.            Further, at the plea hearing,

McCray’s counsel did not raise any concerns regarding McCray’s

ability to comprehend the proceedings when given the opportunity to

do so.    Indeed, the record is devoid of any facts establishing

either that McCray was incompetent or that the district court

failed to adequately inquire as to his capacity to understand the

charges   against   him   or   the   consequences    of   his   guilty   plea.

Accordingly, we conclude McCray’s plea was knowing and voluntary.

           We affirm McCray’s conviction and sentence.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                     - 3 -